1
2
3
4
5
6                         UNITED STATES DISTRICT COURT
7                      SOUTHERN DISTRICT OF CALIFORNIA
8
9    UNITED STATES OF AMERICA,                    CASE NO.: 21CR1600-JLS
10                       Plaintiff,               Hon. Janis L. Sammartino
11          v.                                    ORDER TO CONTINUE MOTION
                                                  HEARING/TRIAL SETTING
12   OSCAR ISMAEL TAPIZ DE LOS
     ANGELES,
13
                         Defendant.
14
15          JOINT MOTION HAVING BEEN ENTERED by the parties, and good cause

16   appearing, IT IS HEREBY ORDERED, that defendant’s Motion Hearing/Trial

17   Setting date of July 9, 2021 at 1:30 p.m. be continued to August 13, 2021 at 1:30

18   p.m.

19          For the reasons set forth in the joint motion, the Court finds that the ends of

20   justice will be served by granting the requested continuance, and these outweigh

21   the interests of the public and the defendant in a speedy trial. Accordingly, the

22   delay occasioned by this continuance is excludable pursuant to 18 U.S.C. §

23   3161(h)(7)(A).

24          IT IS SO ORDERED.

25   Dated: June 29, 2021

26
27
28

                                                 1
                                      JOINT MOTION TO CONTINUE
